125 Cal.App.3d 818 (1981)
178 Cal. Rptr. 672
THE PEOPLE, Plaintiff and Respondent,
v.
JEFFREY RICHARD ROBBINS, Defendant and Appellant.
Docket No. 14387.
Court of Appeals of California, First District, Division Four.
November 18, 1981.
MEMORANDUM CASE
OPINION
THE COURT.[*]
The Supreme Court of the United States granted certiorari after our decision in People v. Robbins (1980) 103 Cal. App.3d 34 [162 Cal. Rptr. 780]. On July 1, 1981, the United States Supreme Court issued its mandate in Robbins v. State of California, 453 U.S. 420 [69 L.Ed.2d 744, 101 S.Ct. 2841], remanding the cause to this court "for further proceedings not inconsistent with [its] opinion...." No disposition other than reversal would be consistent with that opinion.
The judgment is reversed. The purported appeal from the order denying suppression of evidence is dismissed.
NOTES
[*]   Before Caldecott, P.J., Rattigan, J., and Christian, J.